Citation Nr: 1043102	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  05-17 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, determined that new and material evidence sufficient to 
reopen the Veteran's claim for service connection for diabetes 
mellitus had not been received.

This appeal was previously before the Board and the Board 
remanded the claim in April 2008 for additional development.  The 
case has been returned to the Board for further appellate 
consideration.  

In January 2008, a Central Office hearing before the undersigned 
Veterans Law Judge was held at the Board in Washington, D.C.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for diabetes 
mellitus on the merits is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Entitlement to service connection for diabetes mellitus was 
last denied in an unappealed rating decision issued in August 
2002.

2.  The subsequently received evidence that is not cumulative or 
redundant of the evidence previously of record relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for diabetes mellitus, and is sufficient to 
raise a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

The evidence received since the August 2002 determination is new 
and material, and the appellant's claim for service connection 
for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the fully favorable determination with respect to 
whether new and material evidence has been submitted, and the 
need to remand for additional information with regard to the 
merits of the case, no further discussion of VCAA compliance is 
necessary.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  See Kutscherousky 
v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that 
the "presumption of credibility" doctrine continues to be 
precedent).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it will not eventually convince the Board to alter its 
ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

VA is required to review for its newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

In this case, the Veteran's original claim of entitlement to 
service connection for diabetes mellitus was denied by the RO in 
June 1998 on the basis that there was no record of treatment in 
service for diabetes mellitus or within one year following 
discharge from active duty.  The Veteran was notified of this 
decision and his appellate rights in July 1998; however, he did 
not appeal, and that decision became final.  See 38 C.F.R. §§ 
20.302, 20.1103 (2010).  Further, by rating action dated in 
August 2002, the RO denied the Veteran's claim for entitlement to 
service connection for diabetes mellitus as due to Agent Orange 
on the basis that the required service in Vietnam was not shown, 
nor was there evidence of exposure to herbicides in any other 
period of service.  The Veteran was notified of this decision and 
his appellate rights in August 2002; however, he did not appeal, 
and that decision became final.  Id.; see also 38 C.F.R. § 20.304 
(2010) (submission of additional evidence does not extend the 
time period for initiating an appeal).

The evidence of record at the time of the August 2002 
determination consisted of the service treatment records, some 
service personnel records, the reports of VA examinations, 
private treatment records, letters from a private physician, and 
statements from the Veteran.
 
The service treatment records are negative for any complaints, 
findings, or treatment with regards to diabetes mellitus.  The 
service personnel records that were of record in August 2002 
reveal that the Veteran served as an aircraft loadmaster from 
October 1964 through December 1965 in the 29th ATS at McGuire 
AFB, New Jersey.

The earliest report in the record of the existence of a diagnosis 
of diabetes mellitus was in a January 1988 private treatment 
record, which provided a diagnosis of adult onset diabetes 
mellitus.  At that time, the Veteran reported having had exposure 
to Agent Orange in Vietnam.  Letters from one of the Veteran's 
private physicians dated in March and May 1997 indicated that the 
Veteran had been diagnosed with diabetes mellitus in 1968 and had 
been treated for such since that time.  Clinical records 
confirming such were not submitted.  A July 1968 VA examination 
revealed no sugar on urinalysis and a normal endocrine system.  A 
private hospitalization report in 1982 noted a negative history 
for diabetes.  A 1987 Agent Orange examination revealed a normal 
endocrine system.  No history of diabetes or a diagnosis of such 
was noted. 

A May 1998 VA examination for diabetes mellitus indicated that 
the Veteran's diagnoses included insulin-dependent diabetes 
mellitus.

The evidence of record prior to the August 2002 rating decision 
also included a statement from the Veteran relating that during 
active service, he flew in and out of Vietnam numerous times, 
including for extended periods of time, and he said that he 
participated in operation Ranch Hand.

The evidence received since the August 2002 decision consists of 
Social Security Administration disability determination records, 
additional service personnel records, portions of the official 
histories of the Veteran's units, additional statements from the 
Veteran, and testimony provided by the Veteran during a hearing 
before the undersigned Veterans Law Judge.  

In support of his claim, the Veteran has recently submitted 
certificates indicating that he had satisfactorily completed 
aircraft loadmaster training courses during active service.  He 
also provided a copy of a January 1965 aeronautical order which 
designated him as a crew member and directed that he was required 
to participate frequently and regularly in aerial flight for an 
indefinite period.  

During the January 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran testified that as a loadmaster during 
active service, he flew in and out of Vietnam many times on 
supply missions.  He said that he was involved with operation 
Ranch Hand. 

Additional records received since August 2002 also include a 
November 1965 personnel action request which indicated that at 
that time, the Veteran was on temporary duty for 89 days with the 
Airlift Command Post, effective October 4, 1965.

In April 2010, the Air Force Historical Research Agency (AFHRA) 
provided VA with information concerning the official histories of 
the Veteran's military units.  An extract from the history of the 
1611th Air Transport Wing dated July 1, through December 31, 1965 
noted that the 29th Air Transport Squadron flew the C-130E 
aircraft for the 1611th Air Transport Wing and later the 438th 
Military Airlift Wing when the 1611th was inactivated and the 
29th was re-assigned to the 438th.  The history stated that the 
C-130E basic crew requirement was one aircraft commander, one co-
pilot, one navigator, one flight maintenance technician, and one 
loadmaster.  Approximately 35 basic crews per day were required 
to accomplish the overall 
C-130E operation.  Of the 35 crews, 15 were prepositioned within 
the Southeast Asia route structure.  Three relief crews were 
staged at Hickam, Kadena and either at Travis or Norton; and two 
at Elmendorf, Wake Island, and Tachikawa, Japan.  The other 20 
crews were used within the overall operation.    

The history indicated that even though the Southeast Asia basic 
route structures remained fairly stable, the variations within 
the route structures were numerous.  Aircraft were constantly 
diverted from one enroute station to another.  If the air traffic 
was very heavy over one air base, or a backlog of cargo existed 
at another base, aircraft were diverted.  This caused a transfer 
and shifting around of crews in order to keep the aircraft 
moving.  Further, the 1611th's C-130E aircraft departed the 
continental United States by way of Travis Air Force Base, 
California.  From Travis the regular route was Hickam AFB, 
Hawaii, Wake Island, Kadena AB, Okinawa, to offload points at 
Clark AB, Tan Son Nhut AB, Saigon, South Vietnam, and Bangkok, 
Thailand.  Aircraft returned from Kadena AB, Okinawa, and offload 
points were to Travis through Tachikawa, Japan, and Elmendorf, 
Alaska.  In July and August, Travis became overloaded with air 
traffic due to the increased support to Southeast Asia.  In order 
to lessen the condition, some of the outbound C-130E traffic was 
transferred to Norton AFB, California.  As a further remedy, 
Travis was eliminated from the return route, and the C-130Es flew 
directly from Elmendorf to McGuire.  

Additionally, according to the unit history, from March through 
December 1965, approximately 900 people from McGuire AFB were 
assigned temporary duty in support of the Southeast Asian 
conflict.  Some were assigned to stateside bases to replace the 
more experienced personnel who went to the Pacific area.  The 
others were scattered throughout the Pacific as Far East as New 
Delhi, India, in an effort to alleviate problems encountered at 
Southeast Asian enroute stations.  The majority of the people on 
temporary duty were mechanics and supply personnel, others 
included air traffic specialists, air freight specialists, air 
transportation supervisors, air transportation superintendents, 
and air policemen.  

However, the AFHRA archivist noted that the 1611th wing history 
did not contain any aircrew lists, so it cannot be verified 
whether a particular individual flew on the missions described 
above.  It was also noted that the contention of airlifting 
barrels of Agent Orange cannot be substantiated with any known 
factual documents within their collection.  It was noted that all 
of their histories explain that Agent Orange was transported by 
ship from the United States to the Port of Saigon and from there 
were moved by truck to Ton San Nhut Air Base for the use of 
Operation Ranch Hand aircraft.  When ranch Hand moved from Ton 
San Nhut in October 1966 they moved only a few miles away to Bien 
Hoa Air base and the delivery method of Agent Orange remained 
unchanged.

Upon review of the evidence, and resolving all doubt in the 
Veteran's favor, the Board finds that some of the evidence 
submitted subsequent to the August 2002 decision relates to a 
previously unestablished fact, that is, possible service by the 
Veteran in the Republic of Vietnam.  Further, the additional 
evidence furnishes a reasonable possibility of substantiating the 
Veteran's claim for service connection for diabetes mellitus.  
Thus, the Board finds that new and material evidence sufficient 
to reopen the claim has been received.


ORDER

New and material evidence having been submitted, the claim for 
service connection for diabetes mellitus is reopened, and to this 
extent only the appeal is granted.




REMAND

After a review of the record, the Board observes that further 
development is still required prior to adjudicating the Veteran's 
claim for diabetes mellitus on the merits.

While the record contains competent evidence that the Veteran has 
been previously diagnosed with diabetes mellitus, such evidence 
predates the current claim on appeal.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007) (holding that the requirement that a 
current disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim).  

In a statement received by VA in June 2006 the Veteran reported 
that VA has been taking care of all of his medical needs.  
Additionally, during the January 2008 hearing before the 
undersigned Veterans Law Judge, the Veteran testified that the 
Philadelphia VA Medical Center has been treating him for his 
diabetes.  Such records have not been associated with the 
Veteran's claim file.  Thus, ongoing VA medical records should be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Relevant treatment records from the 
Philadelphia VA Medical Center dating since 
March 2003 should be obtained and associated 
with the claims file.

2.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim for 
service connection may be granted on the 
merits.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


